Citation Nr: 1520848	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  07-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the rating reduction from 20 percent to 10 percent for low back strain, effective January 19, 2007, was proper.

2.  Entitlement to a rating in excess of 20 percent for low back strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected low back disability.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1995, with subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the disability rating for the Veteran's service-connected low back disability from 20 percent to 10 percent disabling, effective January 19, 2007.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.

In March 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

While the AOJ has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due, in part, to symptoms of his service-connected low back disability, the Board may infer a claim for a TDIU due exclusively to the service-connected low back disability, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent the Veteran wishes to pursue a claim for TDIU based on more than just the service-connected low back disability, the Veteran is invited to file such a claim at his local RO.

Regarding the issue of the propriety of the reduction of the Veteran's disability rating for a low back disability, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (explaining that the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the reduction actually stems from a VA examination conducted in connection with a claim for an increased evaluation.  Moreover, in his hearing testimony and in other statements of record, the Veteran essentially indicated that he is seeking an increased rating in addition to restoration of the 20 percent rating.  Accordingly, the Board has characterized the appeal as also involving an increased rating claim in addition to the issue of restoration of the 20 percent rating.

As for a procedural explanation as to how the increased rating issue is on appeal, notwithstanding that it was not listed as a separate issue during the initial RO adjudication, the April 2007 rating decision constitutes adjudication and implicit denial of the increased rating issue in excess of 20 percent; by the reduction action, the RO also implicitly denied an increased rating in excess of 20 percent.  The Veteran's May 2007 notice of disagreement to the reduction is sufficient to constitute a notice of disagreement with the implicit denial of increased rating in excess of 20 percent.  Moreover, the October 2007 statement of the case, which styled the issue on appeal as one for an increased rating, provided the applicable rating criteria for a low back disability, summarized the relevant evidence that included the Veteran's reported symptoms and VA examination reports, applied the schedular rating criteria to the findings, and, in making made the finding that the criteria for a 20 percent rating was not warranted, implicitly found that the criteria for a rating higher than 20 percent had not been met.  Thus, the Veteran's timely substantive appeal in December 2007 was sufficient to place the issue of increased rating on appeal.

Subsequent to certification of this case to the Board, the Veteran submitted additional evidence in support of his claim, to include Social Security Administration (SSA) records.  Additionally, updated VA treatment records were associated with the claims file after certification of this case to the Board.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the Veteran's claim of entitlement to a restoration of a 20 percent disability rating for low back strain is herein granted, the Veteran is not prejudiced by the Board's consideration of such evidence in light of the favorable outcome.  Moreover, as the remaining issues are remanded for additional development, the AOJ will have an opportunity to consider such evidence in the readjudication of the Veteran's claim on the merits.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issues of entitlement to a rating in excess of 20 percent for low back strain and entitlement to a TDIU due to the service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO reduced the Veteran's disability rating for his low back disability from 20 percent to 10 percent effective from January 19, 2007; his combined disability rating of 60 percent remained unchanged.

2.  At the time of the reduction in the disability rating for a low back disability, the 20 percent rating had been in effect for a period of less than five years.

3.  At the time of the April 2007 rating decision, a preponderance of the evidence did not establish that an improvement in the Veteran's low back disability had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life. 


CONCLUSION OF LAW

The criteria for reduction of a 20 percent rating to a 10 percent rating for a low back disability have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision restoring the 20 percent rating for a low back disability, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for that issue.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  These prereduction procedural safeguards do not apply, however, when the reduction in the disability rating does not result in a reduction or discontinuance of total payments to the Veteran.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Here, although no reduction notification procedures were undertaken in this case, the Board finds that none were required as the April 2007 rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 60 percent.  In other words, the Veteran now receives the same 60 percent combined evaluation that he relied on before the reduction.  The special procedural requirements outlined in 38 C.F.R. § 3.105(e) are therefore not applicable in this case.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Provisions at 38 C.F.R. §§ 3.344(a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply to disabilities that have not become stabilized and that are likely to improve.  38 C.F.R. § 3.344(c).

Here, in a July 2004 rating decision, the RO increased the rating for the Veteran's low back disability to 20 percent, effective from February 4, 2004.  Thereafter, in the April 2007 rating decision on appeal, the RO reduced the rating to 10 percent, effective from January 19, 2007.  Thus, the 20 percent disability rating was in effect for less than five years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 4 Vet. App. 413 (1993).  Specifically, the evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2014).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2014).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Here, the July 2004 rating decision that increased the evaluation from 10 percent to 20 percent was based on a May 2004 VA spine examination.  Thus, the Board will consider that examination in relation to the other, more recent evidence of low back symptoms to determine whether improvement has been shown.

During the May 2004 examination, the Veteran described intermittent low back pain and stiffness at a pain level of 8, with occasional flare-ups to a pain level of 10.  The Veteran also indicated that on good days, his pain level decreases to 4 or 5.  The Veteran reported flare-ups of pain at least weekly, often lasting two days, which keep him from working.  He reported that three times in the past year, he had emergency room visits where he was totally incapacitated and received emergency management.  The Veteran indicated that during these flare-ups, "he becomes essentially immobilized and dysfunctional for a day or two."  The examiner noted that the Veteran did not use a cane, crutches, or a walker, but that he did use a back brace.  As to functional effects, the examiner indicated that the Veteran's low back disability normally has no effects on his usual activities, but during flare-ups, which occur once a week or more, "he has decreased mobility but he remains able to take care of himself in the usual daily activities but is unable to go to work."

On examination, the Veteran ambulated with a slightly affected gait, but he was able to get up and down from the exam table unassisted.  Range of motion testing revealed forward flexion to 60 degrees active and 70 degrees passive, with pain in extreme of flexion; extension to 10 degrees active and 20 degrees passive with discomfort; left and right lateral flexion to 25 degrees; and left and right lateral rotation to 30 degrees.  The examiner noted that the Veteran had "pain with extremes of flexion in all extension and to a minor degree in lateral rotation."  There were no additional limitations after repetitive use.  The examiner noted objective evidence of tenderness, but no muscle spasm or guarding.  The examiner also reported no postural abnormalities or fixed deformity.  The examiner indicated that the Veteran had three episodes of total incapacitation requiring emergency room treatment and bed rest for two days each in the past twelve months.  The examiner also estimated that the Veteran missed approximately 110 days of work due to his low back disability.  The diagnosis was chronic intermittent lumbosacral strain.

Based upon the documentation of forward flexion to 60 degrees as indicated in the May 2004 VA examination report, the RO awarded a 20 percent disability rating under Diagnostic Code 5237.

Thereafter, VA treatment records show continued treatment for flare-ups of low back pain.  An August 2005 VA treatment record shows that the Veteran was treated for a flare-up of chronic episodic low back pain.  A May 2006 VA treatment record shows that the Veteran was treated for increasing back pain and spasm.  An October 2006 VA treatment record shows that the Veteran reported to urgent care complaining of back pain and muscle spasms.  He rated his pain level as 10 out of 10.  

In December 2006, the Veteran submitted the current claim for an increased rating.  He underwent a VA spine examination in January 2007.  Significantly, the examiner indicated that the Veteran's claims file was not available for review.  The Veteran reported low back pain and muscle spasms 1 to 2 times a month lasting for 1 to 2 days.  The Veteran indicated that the intensity of his back pain is 9/10.  The examiner indicated that the Veteran did not experience flare-ups.  The examiner noted that the Veteran wore a back brace.  As to functional effects, the Veteran reported taking 1 to 2 days of sick leave per month because of back pain.  

On examination, range of motion testing revealed forward flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and left and right lateral rotation to 30 degrees.  The examiner indicated that "the spine is painful on extremes of forward flexion."  However, the examiner did not provide the specific degrees at which pain began.  There were no additional limitations after repetition, but the examiner noted that there was objective evidence of painful motion.  

Less than a month after the January 2007 VA examination, the Veteran was treated for a flare-up of low back pain.  See February 2007 VA Treatment Record.  On examination, range of motion testing revealed forward flexion to 30 degrees; extension to 10 degrees; right and left flexion to 10 degrees; and left and right lateral rotation to 20 degrees.  

A March 2007 VA treatment record shows that the Veteran reported a two week history of radiating mid to low back pain.  The Veteran reported that he tried to go to work, but within 15 minutes of being at work, "he feels pain and his body started to wrinkled [sic] up."  The Veteran was observed using a cane in a bent position.  Range of motion testing revealed no extension, no oblique rotation, and no lateral rotation.  The Veteran was referred to physical therapy.  

Based solely on the results of the January 2007 VA examination, particularly the essentially normal range of motion results, the RO reduced the disability rating for the low back disability from 20 to 10 percent in an April 2007 rating decision.

The Board finds that the above evidence does not demonstrate that an improvement in the Veteran's low back disability, reflecting an increase in the ability to function under ordinary conditions of life and work, actually occurred.  Although the January 2007 VA examination showed improved range of motion since the May 2004 examination, the examiner specifically indicated that the Veteran had objective evidence of painful motion with forward flexion, but did not indicate at what point the pain began.  It is also not clear as to why the January 2007 examiner indicated that the Veteran had no flare-ups when he has consistently reported and received treatment for flare-ups, and, in fact, reported to the January 2007 examiner that he experiences exacerbations of back pain 1 to 2 times per month.  Moreover, the February and March 2007 VA treatment records showed forward flexion to 30 degrees and extension to, at most, 10 degrees.  This evidence, which was on file at the time of the April 2007 reduction, demonstrates that the overall disability picture associated with the Veteran's service-connected low back disability did not actually improve, and, in fact, appears to be worse than reflected in the May 2004 examination report.  Subsequent evidence, including a March 2014 SSA consultative examination report showing forward flexion to 50 degrees and no extension, provides further support to the notion that the Veteran's back disability had not undergone a sustained improvement to justify the rating reduction.

The Board also notes that the January 2007 VA examiner did not review the Veteran's claims folder.  As previously indicated, the applicable provisions impose a clear requirement that VA rating reductions be based upon a review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Whether the evidence reflects an actual change in disability rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, requires an examination that is informed by a review of the Veteran's medical history.  This was not accomplished here.

In sum, the Veteran's range of motion has varied over time.  However, the Board is not convinced that the changes were anything other than temporary fluctuations in symptoms.  Considering the facts of this case, to include objective findings and the Veteran's reported functional impairment, especially during his documented flare-ups, the Board concludes that there was insufficient evidence to reduce the rating for the service-connected low back disability from 20 percent to 10 percent under 4.71a, Diagnostic Code 5237.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that a preponderance of the evidence did not show that the Veteran's low back disability underwent improvement.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.105(e).  Accordingly, the reduction was improper, and the 20 percent evaluation for the Veteran's service-connected chronic low back strain, under 4.71a, Diagnostic Code 5237, is restored, effective January 19, 2007.


ORDER

A 20 percent disability rating for service-connected low back strain is restored, effective January 19, 2007.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issues on appeal.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case unless it was essential for a full and fair adjudication of his claim.

The claims file contains evidence indicating that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Specifically, the Veteran submitted a copy of a favorable decision finding the Veteran disabled due, in part, to a low back disability, as well as a report of an SSA consultative examination.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records should be obtained.

With respect to the Veteran's increased rating claim, the Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected low back disability in January 2007, over eight years ago.  To ensure that the record reflects the current severity of the Veteran's service-connected disability on appeal, a more contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record indicates that the Veteran may be unemployable due, in part, to his service-connected low back disability.  Specifically, the Veteran reported on several occasions that his low back pain causes him to miss significant time from work.  See, e.g. May 2004 VA Examination Report; January 2007 VA Examination Report; May 2007 Notice of Disagreement.  Moreover, as discussed above, it appears that the Veteran is now receiving SSA disability benefits, in part, for his low back disability.  The Board thus finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected low back disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a low back disability dated from March 2015 to the present.

4. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, or right and/or left lower extremity radiculopathy as a result of his back disability.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's low back disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected low back disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claims, including a claim of entitlement to a TDIU due to the service-connected low back disability.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


